Citation Nr: 0216554	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  97-10 918	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
anxiety with depressive features and alcoholism.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from August 1962 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April and November 1996 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina.  The veteran failed 
to report, without explanation, for a Travel Board hearing 
scheduled in September 2002.  He has not requested that the 
hearing be rescheduled.  Therefore, his request for such a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2002).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained, 
to the extent possible.

2.  The veteran's only service-connected disability is 
anxiety with depressive features and alcoholism, evaluated as 
50 percent disabling.

3.  A VA examination is necessary to determine if the 
veteran's service-connected disability has increased in 
severity and rendered him unemployable.

4.  The veteran failed to report, without explanation, for a 
VA psychiatric examination in December 1997; he has not 
expressed a willingness to report for such an examination.



CONCLUSIONS OF LAW

1.  An increased evaluation for anxiety with depressive 
features and alcoholism is not warranted.  38 C.F.R. § 3.655 
(2002).

2.  A TDIU is not warranted.  38 C.F.R. §§ 3.365 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through a statement of the case the 
veteran was informed of the requirements for the benefits 
sought on appeal, the evidence considered by the RO, and the 
reasons for its determinations.  In a letter dated in March 
2001, the veteran was informed that to substantiate his claim 
he should submit pertinent medical and employment/financial 
evidence.  In this letter the RO also informed the veteran of 
the assistance that it would provide in obtaining evidence 
and information in support of the claim and of the 
information needed from him to enable the RO to obtain 
evidence and information in support of his claim.  Therefore, 
the Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Since the time of that letter the veteran has not 
responded via the submission or identification of additional 
evidence or argument in support of his claim.

The claims file reflects receipt of VA outpatient records 
identified as relevant to the veteran's claims.  Also of 
record are identified private records of hospitalization.  
The veteran appeared for a VA examination in July 1996; that 
examination did not diagnosis an anxiety or depressive 
disorder and did not include an opinion as to the impact of 
service-connected psychiatric disability on the veteran's 
day-to-day functioning any/or ability to maintain employment.  
As such, further examination was scheduled.  The veteran was 
notified of the examination at his address of record but 
failed, without good cause, to report.  He did not thereafter 
contact VA with any explanation or otherwise request that 
such examination be rescheduled.  In fact, in January 1998, 
the RO contacted the veteran and afforded him opportunity to 
request the examination be rescheduled; the veteran did not 
respond.  The Board again notes that the veteran's former 
appointed representative withdrew representation, noting the 
veteran's failure to cooperate relevant to appearing for a VA 
examination.  Moreover, as noted above, the veteran failed to 
report for a personal hearing scheduled in his case.  
Finally, the Board emphasizes that the veteran has not 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Thus, the Board finds that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).  

The pre-November 7, 1996, schedular criteria provide for a 
50 percent evaluation where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 (1996).

Effective November 7, 1996, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130 (2002).

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  38 C.F.R. 
§ 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, as in this case, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

By decision dated in October 1970, the veteran was awarded 
service connection for anxiety reaction with depressive 
features and with alcoholism, effective from May 3, 1968.  
Effective from July 1, 1970, the veteran was assigned a 50 
percent rating.  With the exception of periods of 100 percent 
temporary rating assignments based on hospitalizations in 
March 1973 and July 1992, the 50 percent rating has remained 
in effect to date.  The veteran has no other adjudicated 
service-connected disabilities.

Beginning in December 1992, the veteran claimed his 
psychiatric symptoms had worsened, resulting in employment 
difficulties.  He indicated that since discharge from service 
he had been intermittently unemployed for approximately ten 
years' total time.  He has reported work experience in the 
manufacturing industry, as well as experience as a 
caseworker/counselor.

A VA examination conducted in February 1993 resulted in 
diagnoses of generalized anxiety disorder with depression, 
and alcohol and substance abuse noted to be in remission by 
history.  Examination findings showed the veteran to be 
appropriately groomed and fully oriented.  He displayed 
adequate memory, insight and judgment and was adjudged 
competent.

A review of the claims file reveals that the veteran received 
educational benefits and vocational rehabilitation training 
through VA.  After having obtained a degree the veteran was 
determined job ready and found employment as a counselor.  He 
was thereafter denied additional vocational rehabilitation 
training toward a higher degree.  The record also reflects 
that the veteran was admitted into a Master's Degree program 
for the 1993 to 1994 academic year and that, at that time, he 
was employed in his field.  On his application for TDIU 
benefits, received in July 1994, the veteran indicated he 
resigned from his work as a counselor to resume his 
education.  

Private hospitalization records reflect the veteran's 
admission in June 1995 on an involuntary mental health 
petition.  The impression was psychotic disorder, probably 
secondary to alcohol use.  At discharge the veteran was 
appropriately dressed and groomed and communicating well.  He 
displayed no abnormal behavior, speech or thought processes 
and was fully oriented without evidence of memory impairment 
at that time.  The assigned GAF at discharge, and for the 
year prior, was stated to be 75.  The examiner commented that 
if symptoms were present they were transient.  Although it 
was noted that the veteran had been a danger to himself and 
others at admission, it was stated that the veteran's 
symptoms were expected to be reactions to stressors that 
would cause no more than slight impairment of functioning.  

VA records reflect hospitalization from May to June 1996 for 
alcohol abuse/detoxification.  

The veteran appeared for a VA examination in July 1996.  At 
that time he reported that he had required at least three 
hospitalizations since his last VA examination in 1993.  He 
indicated he was currently sober.  He reported symptoms of 
anxiety and depression.  He indicated he spent his time 
around the house helping his mother.  The examiner noted the 
veteran to be alert, without looseness of associations or 
flight of ideas.  There was no evidence of bizarre motor 
movements or tics and the veteran's mood was calm.  The 
veteran's affect was appropriate and there was no evidence of 
delusions, hallucinations, suspiciousness or ideas of 
reference.  The veteran was fully oriented, his memory was 
adjudged to be good, and both his insight and judgment were 
stated to be adequate.  The diagnosis was a history of 
alcohol dependence.

Analysis

The competent medical evidence of record during the appeal 
period consists of private and VA hospitalization records and 
a VA examination report showing treatment and diagnosis of 
alcohol abuse, without note of other continuing active 
psychiatric symptomatology resulting in any social or 
occupational impairment.  Thus, the veteran's entitlement to 
an increased evaluation for the service-connected disability 
or to a TDIU could not be determined without another VA 
examination.  The required examination was ordered by the RO 
but the veteran failed, without good cause, to report for the 
scheduled examination.  Accordingly, the claims for increase 
must be denied in accordance 38 C.F.R. § 3.655(b).

The Board also notes, however, that the ultimate 
determination as to the merits of the veteran's claims remain 
the same based on consideration of the evidence of record.  
Holbrook v. Brown, 8 Vet. App. 91 (1995).  

First, with respect to the psychiatric disability, the shown 
GAF scores are consistently high and the available evidence 
fails to demonstrate any of the criteria requisite for 
assignment of a 70 or a 100 percent rating under the criteria 
in effect either prior or subsequent to November 7, 1996.  
Rather, the evidence shows that despite an apparent break-up 
in the veteran's marriage, and repeated difficulties with 
alcohol abuse, the veteran moved in with his mother, was able 
to help her around the house, was able to attend school and 
was also able to maintain a job as a counselor.  Other than 
the 1995 hospitalization, the record fails to show the 
veteran to be lacking in terms of hygiene, behavior, general 
self-care or other normal functioning.  The record further 
shows that the veteran left his counseling job not due to any 
exacerbation in psychiatric symptoms, but rather to pursue 
his education.  In short, the available medical evidence 
shows no more than considerable impairment.  The veteran's 
occupational and social functioning is shown to be impaired 
due to reduced reliability and productivity associated with 
his alcohol use, and with reported symptoms such as 
depression and anxiety.  There is no evidence, however, that 
the veteran experiences panic attacks, memory difficulties, 
abnormalities in his speech or behavioral patterns, or any 
impaired judgment.  As such, an evaluation in excess of 50 
percent is not warranted under either the old or new rating 
criteria.  38 C.F.R. § 4.132 (1996); 38 C.F.R. § 4.130 
(2002).

The Board also notes that because the veteran's only service-
connected disability is rated as 50 percent disabling, the 
schedular criteria for assignment of a TDIU are not met.  
38 C.F.R. § 4.16(a).  In any event, the evidence shows that 
the veteran was maintaining substantially gainful employment 
until terminating that employment to further his education.  
There is no medical or other evidence substantiating the 
veteran's claim of unemployability due to the service-
connected disability.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
Supp. 2002).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
anxiety with depressive features and alcoholism is denied.

Entitlement to TDIU is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

